DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of May 24, 2021, to the non-final action mailed November 23, 2020, has been entered. Claims 1 and 5-9 have been amended, claims 2 and 4 have been cancelled, and no claims have been newly added.  Claims 1, 3, and 5-20 are pending and under instant consideration.
Allowable Subject Matter
	Claim 17 allowed.
Withdrawn Claim Rejections - 35 USC § 112
	Claims 8-9 were rejected in the previous Office action November 23, 2020, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicants’ amendment to claim 8 and 9 renders the rejection moot.  Applicants have amended claims 8 and 9 to limit the range of each copolymer such that it further limits the amphiphilic copolymer carrier of claim 1.  Accordingly, the rejections are hereby withdrawn. 

Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-3, 10, 12, and 13 were rejected in the previous Office action November 23, 2020, under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Adv. Funct. Mater. 2017, 27, 1704107).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 add the limitation wherein the hydrophilic block comprises an amine reactive monomer, which is not disclosed by Gupta. Accordingly, the rejections are hereby withdrawn. 
	Claims 1-5, 7, 8, 12, and 13 were rejected in the previous Office action mailed action November 23, 2020, under 35 U.S.C. 102(a)(1) as being anticipated Van Drische et al. (Chem of Mater. 2018, 8587-8596).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include the further limitation wherein the hydrophobic block comprises and reactive oxygen species and successfully traversed the rejection arguing that Van Drische does not disclosed said species. Accordingly, the rejections are hereby withdrawn. 
Withdrawn Claim Rejections - 35 USC § 103
Claims 1 and 12-16 were rejected in the previous Office action November 23, 2020, under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al. (Adv. Funct. Mater. 2017, 27, 1704107) and Vanderburg et al. (43rd Annual European Calcified Tissue Society Congress, Vol. 5. 2016; Poster: Encapsulation of Gli-inhibitors bocks tumor invasion into the bone).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 add the limitation wherein the hydrophilic block comprises an amine reactive monomer, which is not disclosed by Gupta. Accordingly, the rejections are hereby withdrawn. 
Response and Maintained Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-16, and 19-20 remain rejected, in modified form, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for reasons of record.  
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of structures, formulas, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
	The amended claim recite a polymeric nanocarrier, comprising: an amphiphilic copolymer a hydrobpobic block comprising: hydrophobic and reactive oxygen species (ROS)-degradable  polymer; and a hydrophilic block comprising a hydrophilic monomer and an amine-reactive monomer; and a hydrophilic block; wherein the hydrophilic block comprises a random copolymer.


The claims lack written description because the genus/subgenus of compounds has substantial variance while the specification lacks sufficient variety of species to reflect the variance within the genus, and because of the lack of common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function. The specification does not tell one of ordinary skill what structural variation is permitted 

In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In this case, there is not even a single species of copolymer to provide support for the broad genus of claims 1-16 and 19-20.
A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work. Generally speaking, the Courts recognize that predictability in chemical arts is low enough to require a highly detailed disclosure.  Unpredictability arises in chemical arts because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not describe in sufficient detail the genus of compounds in the claims and how to make them and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The claimed amphiphilic copolymer is achieved from a specific block copolymers in order to place one of ordinary skill in the art in possession of the claimed dosage with the desired properties. While applicants have shown possession of the copolymers polymers and active agents within the examples Applicant has failed to show possession of the claimed polymeric nanocarrier for all the combinations of “hydrophobic block” and “hydrophilic block” polymers as recited in the generic claims.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection of claim, they are addressed as follows: 

	Applicants’ argument has been fully considered, but not found persuasive.  Applicants conclude that one of ordinary skill in the art would understand they are in possession of the entire genus of hydrophilic polymer with a hydrophilic portion and amine reactive monomer and hydrophobic block with a hydrophobic portion reactive oxygen species.  Applicants’ conclusion is not supported by any evidence.  In fact Applicant argues that one of ordinary skill in the art would understand that the claimed hydrophobic blocks and hydrophilic blocs would organize into a micelle.  However, the claim is not directed to the species of nanoparticle that is a micelle, but rather the claim is directed to a nanocarrier.  Based on the specification’s examples and test data the ordinary skilled 
	Thus, the rejection is maintained for reason of record and foregoing discussion

Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 1, 3, 5, 7, 8, 10-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266).

	Regarding claims 1, 3, 5, and 7 Kavanaugh discloses a microparticle to provide drug release comprising the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1 and Figure 1).

	Kavanaugh discloses a microparticle while the instant claim recites a nanocarrier, pursuant to MPEP 2144.04 (IV) (A) changes in size is prima facie obvious



	Regarding claims 10 and 11, Kavanaugh discloses a microparticle to provide drug release comprising the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (page S266 column 1 paragraph 1 and Figure 1).  With respect to the number of each moieties in each block of, pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage 

	Regarding claims 12 and 13, Kavanaogh discloses wherein the microparticle are loaded with the hydrophobic small drug molecule TEMPO for released to prevent the onset of PTOA after a joint injury *Page S266 column 1 paragraph 1).


	Kavanaugh discloses a microparticle while the instant claim recites a nanocarrier, pursuant to MPEP 2144.04 (IV) (A) changes in size is prima facie obvious

	Claims 6,  7, and 9  remain rejected, in modified form under 35 U.S.C. 103 as being unpatentable over Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266) as applied to claim 1 above, and further in view of Swami et al. (Pub. No.: US 2015/0125391; Pub. Date: May 7, 2015) for reasons of record.

	Regarding claims 6, 7, and 9, Kavanaugh et al. remains as applied to claim 1.  While Kavanaugh discloses a microparticle to provide drug release to prevent joint damage from post traumatic osteoarthritis comprising the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (Title page S266 column 1 paragraph 1 and Figure 1), wherein the microparticle is conjugated to the drug through functional groups on the PFPA  (Page S266 column 1 paragraph 1).  But Kavanaugh fails to disclose an amine terminated alendronate grafted to the amine-relative polymer PFPA.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the disclosures of Kavanaugh and Swami to include alendronate grafted to an amine reactive monomer as disclosed by Swami as a simple substitution of one conjugate for another wherein the microparticle is conjugated to the active through functional groups on the PFPA  as disclosed by Kavanaugh as instantly claimed with a reasonable expectation of success at the time of filing.  One of ordinary skill would be motivated to do so in order to target specific sites for drug delivery as alendronate is a targeting element that can selectively bind to bones as evidenced by Swami (abstract).  One who would have practiced the invention would have had a reasonable expectation of success because Kavanaugh had already disclosed conjugating an active through the amine functional groups on the PFPA, while Swami provided guidance with respect to the conjugated active being the bone targeting agent alendronate.  It would only require routine experimentation to simple substitute the conjugated active of Kavanaugh for alendronate as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claims 14-16  remain rejected under 35 U.S.C. 103 as being unpatentable over Kavanaugh et al. (Ostearthritis and Cartilage 25(2017) S265-S266) as applied to claims  above, and further in view of Vanderburg et al. (43rd Annual European Calcified Tissue Society Congress, Vol. 5. 2016; Poster: Encapsulation of Gli-inhibitors bocks tumor invasion into the bone) for reasons of record. 

	Regarding claims 14-16, Kavanaugh et al. remains as applied to claims 1 and 12.  While Kavanaugh discloses a microparticle to provide drug release to prevent joint damage from post traumatic osteoarthritis comprising the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (Title page S266 column 1 paragraph 1 and Figure 1), wherein the microparticle is conjugated to the drug through functional groups on the PFPA  (Page S266 column 1 paragraph 1).  But Kavanaugh fails to disclose the encapsulation of the active GANT58
	However in the same field of endeavor of polymeric carrier nanoparticles (Results)  Vanderburgh discloses encapsulation of GANT58 by particles that comprise reactive oxygen species for the targeting bone (conclusion)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the disclosures of Kavanaugh and Vanderburgh to include GANT58 within the nanoparticle as disclosed by Vanderburgh as a matter of combining prior art elements according to known methods to yield predictable results wherein the delivery particle comprises the amphiphilic copolymer of poly(propylene sulfide) block and block (poly(N,N-dimethylacrylamide) and (polypentafluorophenyl acrylate) (Title page S266 column 1 paragraph 1 and Figure 1) as disclosed by Kavanaugh as instantly claimed with a reasonable expectation of success at the time of filing.  One of ordinary 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that Kavanaugh does not disclose a self assembled microparticle but rather a copolymer blend of PPS and DMA-co-Tempo (Applicant’s Remarks page 10), 
	Applicant’s argument has been fully considered, but not found persuasive.  Kavanaugh discloses oil-in-water particles allows for fabrication of microparticle  comprising DMA and Tempo (page 5266, column 1, paragraph 1), wherein  grafting of amino modified Tempo is grafted to pentfluorophenol acrylate (page 5266, column 1, paragraph 1 and Fig. 1).    


In the Kavanaugh and Swami response to  the argument found on page 11, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

In the Kavanaugh and Vanderburgh response to the argument found on page 11, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617